Opinion oe the Court by
Judge Peters :
The possession of the mare by appellee was prima facie evidence of ownership and would entitle him to an action against whoever might deprive him of his possession, or detain her from him until a title superior to his own was shown.
Whether the government of the United States was the owner of the mare or not was not an issue involved in this suit, and was one which appellant could not make.

Bradley, for appellant.

Anderson, for appellee. •
No error is perceived in the instructions given at the instance of appellee nor in overruling those asked by appellant. Wherefore the judgment is affirmed.